Amtech Promotes Fokko Pentinga to President of Amtech Systems, Inc. -JS Whang to Continue as CEO and Chairman of the Board Strengthening Management for Future Growth TEMPE, Arizona – March 16, 2010 – Amtech Systems, Inc. (NASDAQ: ASYS), a global supplier of production and automation systems and related supplies for the manufacture of solar cells, semiconductors, and silicon wafers, today announced that Fokko Pentinga, Managing Director of Amtech Europe and General Manager of Tempress Systems®, Inc., has been promoted to President of Amtech Systems, Inc. The Company also entered into an amended and restated employment agreement with J.S. Whang, who will continue as Chief Executive Officer and Chairman of the Board of Directors of Amtech Systems, Inc. J.S. Whang, Chief Executive Officer of Amtech, commented, “This appointment of Fokko Pentinga to President of Amtech is another indication of our substantial growth in recent years and, more importantly, the anticipated growth ahead of us, which calls for a strengthening of our management depth. Fokko was instrumental in securing Tempress’ successful R&D partnership with Yingli Green Energy Holding Co., LTD (NYSE: YGE) and the Energy Research Centre of the Netherlands (ECN), and obtaining the recently announced 300MW order from Yingli. Fokko brings to the President’s office a thorough knowledge of our technologies and products and proven management, sales and marketing skills. I am very pleased and excited to have him join our executive ranks. While Fokko has responsibility for all of Amtech’s subsidiaries in his role as President, his near-term focus will be on executing the operational ramp-up needed at our European operations to support our tremendous backlog of solar orders.” Mr. Pentinga has over 30 years of experience in the semiconductor and solar industries and has spent the past 15 years as general manager of Amtech’s solar subsidiary, Tempress Systems. In December 2008 Mr. Pentinga was appointed as Managing Director of Amtech Europe, which is comprised of Tempress Systems in Vaassen, the Netherlands, and R2D Automation® in Montpellier, France.
